This case has given us much concern both upon the original submission as well as upon rehearing. The facts appeal strongly to us as showing a killing committed by a maniac, *Page 589 
and each member of the court, if on the trial jury, would have been inclined to the opinion that appellant was insane. It is difficult sometimes to confine ourselves to the legitimate duty of determining whether a fair and legal trial was had. We cannot say the jury had no evidence in the instant case to warrant their finding that appellant was sane. There was a conflict in the testimony upon the issue and in this regard the case seems to be different from Kiernan's case, 84 Tex.Crim. Rep., 208 S.W. Rep., 518. Believing all the legal questions were correctly settled in our original opinion, we have reached the conclusion, though reluctant to do so, that duty requires the denial of the motion for rehearing. However, it occurs to us, as suggested in the last few lines of our original opinion, that this appellant ought not to be executed without a further inquiry into his present mental status. Further than this, propriety does not permit us to go.
The motion for rehearing is overruled.
Overruled.